Proceeding under article 78 of the Civil Practice Act, to review and to annul or modify the determination of the New York City Transit Authority, made after a hearing, dismissing petitioner from his position of railway clerk. By order of the Supreme Court, Kings County, dated December 23, 1960, made pursuant to section 1296 of the Civil Practice Act, the proceeding was transferred to this court for disposition. Determination confirmed, without costs. No opinion. Beldock, Acting P. J., Ughetta, Kleinfeld, Christ and Brennan, JJ., concur.